SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended June 30, 2017 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-54171 NEW ASIA ENERGY, INC. (Exact Name of Small Business Issuer as specified in its charter) Colorado 26-1381565 (State or other jurisdiction (IRS Employer File Number) Level 23, NU Tower 2, Jalan Tun Sambanthan, Sentral 50470. Kuala Lumpur (Address of principal executive offices) (Zip code) + (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes ¨ No x Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Emerging growth company ¨ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes x No ¨ As of June 30, 2017, the Company had 424,508,156 shares of common stock issued and outstanding. FORM 10-Q NEW ASIA ENERGY, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements for the period ended June 30, 2017 3 Balance Sheets as of June 30, 2017 (Unaudited) and December 31, 2016 3 Statements of Operations and Comprehensive Loss for the Three and Six Months ended June 30, 2017 and 2016 (Unaudited) 4 Statements of Cash Flows for the Six Months ended June 30, 2017 and 2016 (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 2 Table of Contents PART I FINANCIAL INFORMATION References in this document to “us,” “we,” “NAEI,” or “Company” refer to NEW ASIA ENERGY, INC. ITEM 1. FINANCIAL STATEMENTS NEW ASIA ENERGY, INC.
